Case 19-08765-RLM-7           Doc 10    Filed 12/03/19    EOD 12/03/19 11:59:46          Pg 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 In Re:                                           Case No. 19-08765-RLM-7

 William C. McKinney, II
 Brittany N. McKinney                             Chapter 7
  aka Brittany N. Denny

 Debtors.                                         Judge Robyn L. Moberly

                                  NOTICE OF APPEARANCE

          Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.

Bankruptcy Court, Southern District of Indiana, and enters an appearance on behalf of Home

Point Financial Corporation, in the above captioned proceedings.

                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
Case 19-08765-RLM-7          Doc 10    Filed 12/03/19     EOD 12/03/19 11:59:46         Pg 2 of 2




                                CERTIFICATE OF SERVICE

I certify that on December 3, 2019, a copy of the foregoing Notice was filed electronically.
Notice of this filing will be sent to the following party/parties through the Court’s ECF System.
Party/parties may access this filing through the Court’s system:

       Stephen P. Rodenbeck, Debtors’ Counsel
       srodenbeck@yrmlaw.com

       Richard E. Boston, Trustee
       rebch7@bbkcc.com;melaniec@bbkcc.com

       Office of the U.S. Trustee
       ustpregion10.in.ecf@usdoj.gov

I further certify that on December 3, 2019, a copy of the foregoing Notice was mailed by first-
class U.S. Mail, postage prepaid and properly addressed to the following:

       William C. McKinney, II, Debtor
       11144 Fairfield Causeway Rd.
       Brookville, IN 47012

       Brittany N. McKinney, Debtor
       11144 Fairfield Causeway Rd.
       Brookville, IN 47012

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Attorney for Creditor
